

116 HR 4111 IH: Combating Meth and Cocaine Act
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4111IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Gibbs (for himself and Mr. Ryan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize State opioid response grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Combating Meth and Cocaine Act. 2.State opioid response grants (a)AuthorizationThe Assistant Secretary for Mental Health and Substance Use may award opioid response grants to States.
 (b)Prevention and treatment activitiesA State may use the funds awarded through a grant under subsection (a) to carry out prevention and treatment activities with respect to opioid use disorders, which may include—
 (1)education regarding opioid use disorders; (2)treatment (including the provision of medication) for opioid use disorders;
 (3)behavioral health services for individuals in opioid treatment programs; (4)referral to treatment services for individuals with an opioid use disorder;
 (5)recovery support for individuals with an opioid use disorder; (6)medical screening associated with such treatment; and
 (7)preventing or treating the abuse of psychostimulants, such as cocaine or methamphetamine. (c)Authorization of appropriationsThere is authorized to be appropriated $500,000,000 for each of fiscal years 2020 through 2024 for the purpose of carrying out this section.
			